 

EXHIBIT 10.70

 

AMENDMENT NO. 4

TAYLOR CAPITAL GROUP, INC.

DEFERRED COMPENSATION PLAN

 

THIS AMENDMENT is made by Taylor Capital Group, Inc., a Delaware corporation
(the “Employer”).

 

WHEREAS, the Employer amended and restated the Taylor Capital Group, Inc.
Deferred Compensation Plan (the “Plan”), with an effective date of April 1,
2001; and

 

WHEREAS, the Employer currently maintains this Plan for the benefit of a select
group of management and highly compensated employees; and

 

WHEREAS, pursuant to Section 5.2 Investments, Gains and Losses, Subsection (b)
of the Plan document, the Administrator shall adjust the amounts credited to
each Participant’s Account to reflect Deferrals, Matching Contributions,
Discretionary Contributions, Executive Discretionary Contribution, investment
experience distributions and any other appropriate adjustments; and

 

WHEREAS, pursuant to Section 5.2 Investment Gains and Losses, Subsection (b) of
the Plan document, such adjustments shall be made as frequently as is
administratively feasible; and

 

WHEREAS, pursuant to Section 10.8 Expenses of the Plan document, all expenses
incurred in the administration of the Plan, whether incurred by the Employer,
Administrator, or the Plan shall be paid by the Employer; and

 

WHEREAS, the Employer now wishes to amend the Plan document to provide clarity
as to the ability of the Administrator, upon direction of the Employer under
Section 10.8, to make an appropriate adjustment(s) to a Participant’s Account to
accommodate the payment of administration fees and/or Trust, as that term is
defined in the Plan, fees for the continuation of this Plan; and

 

WHEREAS, Section 10.10 Amendment and Termination of the Plan document confers to
the Employer the sole authority to modify, amend and terminate the Plan, subject
to non-applicable restrictions; and

 

WHEREAS, pursuant to the aforementioned authority to amend the Plan, the
Employer herby amends the Plan with an effective date coinciding with the
execution date of this Amendment No. 4.

 

NOW THEREFORE, in consideration of the foregoing premises, desires and promises
contained in the Plan, the Plan shall be amended as follows:



--------------------------------------------------------------------------------

 

1. Article 5, Accounts, Section 5.2 “Investments, Gains and Losses” Subsection
(b), of the Taylor Capital Group, Inc. Deferred Compensation Plan is to be
revised to incorporate the following provision, in it’s entirety, as an
amendment and replacement to the original provision:

 

“(b) The Administrator shall adjust the amounts credited to each Participant’s
Account to reflect Deferrals, Matching Contributions, Discretionary
Contributions, Executive Discretionary Contribution, investment experience,
distributions and any other appropriate adjustments. Such adjustments shall be
made as frequently as is administratively feasible and shall include the payment
of those expenses, pursuant to Section 10.8 Expenses, as shall be directed by
the Employer from time to time.”

 

2. Article 10, General Provisions, Section 10.8 “Expenses” of the Taylor Capital
Group, Inc. Deferred Compensation Plan is to be revised to incorporate the
following provision, in it’s entirety, as an amendment and replacement to the
original provision:

 

“10.8 Expenses. All expenses incurred in the administration of the Plan, whether
incurred by the Employer, Administrator, or the Plan, shall be paid by the
Employer directly, or through the appropriate adjustment(s) of a Participant’s
Account pursuant to Section 5.2(b), contained herein.”

 

3. The Plan’s index shall be automatically amended to reflect the changes as
provided for in this Amendment No. 4.

 

IN WITNESS WHEREOF, the undersigned duly authorized member of the Committee has
caused the foregoing amendment to be executed this 19th day of March 2003.

 

/s/    MELVIN E. PEARL        

--------------------------------------------------------------------------------

On behalf of the Committee as Aforesaid